        Case 1:19-mj-00146-GMH Document 1-1 Filed 05/31/19 Page 1 of 1



                                  STATEMENT OF FACTS

        On Thursday, May 30, 2019 at approximately 1345 hours, members of the U.S. Marshal
Service were in the 900 block of Decatur Street Northwest in Washington, D.C., attempting to
locate a wanted individual identified as D’Angelo Hamilton (Defendant Hamilton).

        While conducting surveillance, Deputy U.S. Marshal Timothy Writt and other members
of the team observed Defendant Hamilton within the block. Officers conducted a stop on
Defendant Hamilton, who was subsequently placed under arrest for his active arrest warrant for
a Parole Violation, Warrant No. 190704301971C. During a search incident to arrest, officers
recovered a firearm from the front waist area of Defendant Hamilton.

      The firearm was determined to be a black in color, Glock 42, .380 caliber with a serial
number of ACSN287, loaded with one (1) round in the chamber and five (5) rounds in an
unknown round capacity magazine.

        A WALES/NCIC check of Defendant Hamilton revealed he did not have a license to
possess a firearm in the District of Columbia. Defendant Hamilton has previously been
convicted of a crime punishable by imprisonment for a term exceeding one year. A criminal
history check of Defendant Hamilton through the National Crime Information Center
confirmed that the defendant had a prior felony conviction in the District of Columbia Superior
Court, Criminal Case No. 2015CF3000354. There are no firearms manufactured in the District
of Columbia.



                                                    DEPUTY TIMOTHY WRITT
                                                    UNITED STATES MARSHALS SERVICE

SWORN AND SUBSCRIBED BEFORE ME ON THE                         DAY OF MAY, 2019.



                                                    G. MICHAEL HARVEY
                                                    U.S. MAGISTRATE JUDGE
